Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15, 17-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-7 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 that recites a method of forming a semiconductor device particularly with the cavities separated by an active region segment therebetween, the active region segment having a pre-determined width that defines the widths of the cavities in combination with other elements of the base claim 1.

Claims 8-14 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 8 that recites a methodof forming a semiconductor device particularly with the cavities separated by an active region segment therebetween, the active region segment having a pre-determined width that defines the widths of the cavities in combination with other elements of the base claim 8.



Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SELIM U AHMED/     Primary Examiner, Art Unit 2896